       Case 3:21-cv-00298-HTW-LGI Document 4 Filed 05/04/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                                   )
THE CHURCH AT JACKSON,                             )
a Mississippi not-for-profit corporation,          )
                                                   )
       Plaintiff,                                  )
                                                   )
                       v.                          )       Case No. 3:21-cv-298-HTW-LGI
                                                   )
HINDS COUNTY, MISSISSIPPI,                         )       VIDEO OR TELEPHONIC
                                                   )       ARGUMENT REQUESTED
                                                   )
       Defendant.                                  )


  PLAINTIFF’S URGENT MOTION FOR A TEMPORARY RESTRAINING ORDER,
         PRELIMINARY INJUNCTION, AND DECLARATORY RELIEF


       NOW COMES Plaintiff, The Church at Jackson, by and through counsel, pursuant to

Rules 57 and 65 of the Federal Rules of Civil Procedure, and moves this Court for a temporary

restraining order, immediate declaratory relief, and a preliminary injunction against the Defendant,

Hinds County, Mississippi, enjoining the County from enforcing its Zoning Ordinance to prevent,

or attempt to prevent, the Church from using and converting the Church’s property located at

14875 I-55 S. Frontage Rd., Terry, MS 39170 (“Property”) for religious assembly.

       Since the Church is suffering irreparable harm and the loss of its religious freedom every

day that the County is not enjoined from enforcing its Zoning Ordinance (specifically Sections 501

and 502), the Church requests a hearing for presentation of oral argument on this motion no later

than Friday, May 7, 2021. In support of this Motion, Plaintiff relies on the following:

   1. All supporting documents and exhibits, including Deacon Gabriel Olivier’s declaration

under 28 U.S.C. § 1746, which is already of record and filed as an exhibit to the Church’s verified
         Case 3:21-cv-00298-HTW-LGI Document 4 Filed 05/04/21 Page 2 of 5




complaint (Dkt. No. 1-2). The Church incorporates by reference its verified complaint (Dkt. 1) and

the exhibits thereto (Dkt. No. 1-2 – 1-8). The Church is separately filing a Memorandum Brief in

support of this Motion and will submit a proposed order to the Court in accordance with the local

rules.

    2. The Church seeks to use the Property for religious assembly. But under the Hinds County

Zoning Ordinance, only nonreligious assembly uses are permitted as of right at the Property. The

Property lies in an Agricultural District where several nonreligious assembly uses (such as

recreational facilities, gymnasiums, and arenas) are permitted as of right but where religious

assembly uses (such as churches, synagogues, or mosques) are prohibited unless they go through

the County’s conditional use permitting process. Dkt. No. 1, Verified Compl. at ¶¶ 17-26.

    3. Because this unequal treatment constitutes a facial violation of the “Equal Terms”

provision of the Religious Land Use & Institutionalized Persons Act (RLUIPA), 42 U.S.C.

§2000cc(b)(1), and inhibits the Church’s religious exercise, the Church requests immediate

declaratory and injunctive relief from the unequal terms of the Hinds County Zoning Ordinance.

    4. Unless the Court enjoins Hinds County from treating the Church’s religious assembly on

less than equal terms with the non-religious assembly uses permitted at the Property and declares

the Church’s right to equal treatment, the Church’s religious exercise will be irreparably harmed.

    5. NOTICE TO DEFENDANT: Pursuant to F.R.C.P. 65, Plaintiff’s counsel certifies that he

will serve Hinds County Attorneys Tony Gaylor and Rayford Chambers of Gaylor & Chambers

Law Firm, PLLC, with a copy of this motion and the memorandum brief in support on May 4,

2021 via e-mail at tgaylor@cglawpartners.com and rchambers@cglawpartners.com. Plaintiff’s

counsel also certifies that the verified complaint, which sets forth the basis for the relief requested

herein, was served on the County with a summons on April 30, 2021.


                                                  2
        Case 3:21-cv-00298-HTW-LGI Document 4 Filed 05/04/21 Page 3 of 5




   6.   The Church also requests waiver of any bond requirement. The Court has significant

discretion to waive the bond requirement in light of the public interest at stake.

        WHEREFORE, Plaintiff respectfully request that this Court enter an order:

   A. Temporarily restraining and preliminarily enjoining Hinds County, its officers, agents,

employees, attorneys and all other persons acting in active concert with it, from enforcing the

Hinds County Zoning Ordinance to prevent or attempt to prevent the Church from using the

Property for religious assembly;

   B. Declaring as a matter of law and equal treatment, the Church may use and convert the

Property for religious assembly and worship notwithstanding the unequal terms of the Hinds

County Zoning Ordinance;

   C. Declaring that Hinds County has violated the Equal Terms provision of the Religious Land

Use & Institutionalized Persons Act, 42 U.S.C. 2000cc(b)(1);

   D. Waiving Rule 65(c)’s bond requirement;

   E. Ordering Hinds County to show cause as to why the preliminary injunction should not be

made permanent;

   F. Grant such other relief as this Court deems appropriate.

Respectfully submitted this 4th day of May, 2021.

                                      Respectfully Submitted,
                                      Dalton & Tomich, PLC

                                      By: /s/ Noel W. Sterett
                                      *Noel W. Sterett (Illinois Bar No. 6292008)
                                      Lead Attorney for Plaintiff
                                      *Daniel P. Dalton (MI Bar No. 44056)
                                      *Adel Nucho (MI Bar No. P84139)
                                      The Chrysler House, 719 Griswold Street, Suite 270,
                                      Detroit, MI 48226
                                      Tel. (313) 869-6000
                                      nsterett@daltontomich.com

                                                  3
Case 3:21-cv-00298-HTW-LGI Document 4 Filed 05/04/21 Page 4 of 5




                       ddalton@daltontomich.com
                       anucho@daltontomich.com

                       *Pro Hac Vice applications pending [Dkt. 3]

                       and Local counsel Matthew Wilson

                       By: /s/ Matthew Wilson
                       Matthew Wilson (MS Bar No. 102344)
                       Law Office of Matthew Wilson PLLC
                       P.O. Box 4814
                       Mississippi State, MS 39762-4814
                       starkvillelawyer@gmail.com
                       Telephone (662) 312–5039




                                 4
       Case 3:21-cv-00298-HTW-LGI Document 4 Filed 05/04/21 Page 5 of 5




                              CERTIFICATE OF SERVICE

   I hereby certify that on May 4, 2021, I electronically filed the foregoing document with the

Clerk of Court and that the foregoing document have been served on the attorney for the Hinds

County Board of Supervisors, Mr. Tony Gaylor of Gaylor & Chambers Law Firm, PLLC, via e-

mail at tgaylor@cglawpartners.com and via facsimile (601) 914-0255.

                                                  By: /s/ Matt Wilson

                                                  Matthew Wilson (MS Bar No. 102344)
                                                  Local Counsel
                                                  Law Office of Matthew Wilson PLLC,
                                                  P.O. Box 4814
                                                  Mississippi State, MS 39762-4814
                                                  starkvillelawyer@gmail.com
                                                  Tel. (662) 312–5039
